Filing Date: 06/11/2020
Claimed Foreign Priority Date: 09/17/2019 (KR 10-2019-0114042)
Applicants: Lee et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/28/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 09/28/2021, responding to the Office action mailed on 07/02/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2 and 18, and added new claims 21 and 22. Accordingly, pending in this application are claims 1, 3-17, and 19-22. 

Response to Amendment

Applicant’s amendments to the Specification have been entered.
Applicant’s amendments to the claims and applicant’s arguments have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the 

EXAMINER’S AMENDMENT



This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Manufacturing a Semiconductor Device having a Source/Drain Contact Plug with a Recessed Portion Using a Mask Pattern Layer--.

Allowable Subject Matter







Claims 1, 3-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, comprising forming a contact plug using the mask pattern layer as an etch mask by recessing the first portion of the preliminary contact plug exposed by the mask pattern layer to form a recessed region, wherein the contact plug includes a first portion and a second portion extending upwardly from the first portion; wherein the mask pattern layer comprises: first pattern layers disposed on 
Regarding Claim 16, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, comprising forming a contact plug using the mask pattern layer as an etch mask by recessing the first portion of the preliminary contact plug exposed by the mask pattern layer to a predetermined depth from an upper surface of the preliminary contact plug, wherein the first pattern layer exposes opposite edges, in the first direction, of the gate capping layer, and wherein the opposite edges of the gate capping layer exposed by the first pattern layer is partially removed in the recessing of the first portion of the preliminary contact plug.
Regarding Claim 19, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, comprising forming a mask pattern layer having a mesh shape on the preliminary contact plug and the gate capping layers, exposing a portion of the preliminary contact plug; and forming a contact plug using the mask pattern layer as an etch mask by recessing the portion of the preliminary contact plug exposed by the mask pattern layer to form a recessed region, wherein the contact plug includes a first portion and a second portion extending upwardly from the first portion.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the 
 
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. The previously presented references disclose methods of manufacturing a transistor comprising steps of recessing portions of a source/drain contact through an etch mask. However, the references are silent about a mask configuration and associated process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814